Citation Nr: 1746885	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-23 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left hip condition, secondary to a right knee disability.

2.  Entitlement to service connection for a left ankle condition, secondary to a right knee disability.

3.  Entitlement to service connection for a low back condition, secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse
ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran is from the Vietnam Era having served in the U.S. Marine Corps from February 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In February 2013, the Veteran testified at a local hearing with the RO.  The transcript of this hearing is associated with the claims file. 

In a June 2014 rating decision, the RO granted service connection for the Veteran's right knee disability.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.

The Board's disposition of the claims for a left hip disability and left ankle disability is set forth below.  The claim for service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis relating to his left hip.

2.  The Veteran does not have a current diagnosis relating to his left ankle.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder, secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.310 (2016).

2.  The criteria for service connection for a left ankle disorder, secondary to a right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Legal Analysis

The Veteran seeks secondary service connection contending that his service-connected right knee has caused him to have a left hip and left ankle condition due to compensating for his right knee disability.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

After a thorough review of the evidence of record, the Board finds that service connection on a secondary basis is not warranted.  The Board notes that the Veteran is service connected for his right knee and, thus, meets one of the three criteria for establishing secondary service connection.  However, the Veteran does not have a current disability for his left hip or left ankle to meet the remaining two criteria of secondary service connection.  

The evidence of record shows that the Veteran received a VA examination in June 2009 for his joints, including his left ankle and hips.  During the examination, the Veteran reported an onset of 4-5 years ago with no known injury.  He further reported that he has pain all the time, he takes Tylenol or Advil 1-2 times daily, and wears a brace 2-3 times a week at work.  The examiner noted tenderness and limitation of motion in the Veteran's left ankle, but that the Veteran's left ankle x-ray was normal with no instability or other abnormalities.  The examiner further noted that both the Veteran's hip flexion and extension was a 5/5.  The examiner did not provide a medical opinion as to the Veteran's left hip, but concluded that the Veteran does not have a current left ankle condition.  

Similarly, in June 2014, the Veteran received VA examinations for his left ankle and left hip.  The Veteran reported that his left ankle is weak and that he uses it to compensate for everything else.  He further reported that when he works, his left ankle gets weak and that he does not receive any care for his ankle.  The examiner noted that the Veteran had full range of motion with no pain, and concluded that the Veteran did not have a current ankle condition.

In the same examination, the Veteran reported that his left hip condition is a result of his right knee surgery.  The Veteran noted an onset of about ten years ago and that his hip starts to hurt when he is on his feet a lot, and going up and down the steps at work.  The examiner again noted that the Veteran had full range of motion of his left hip with no pain, and concluded that the Veteran did not have a left hip condition.

Considering the evidence described above, the Board finds that the Veteran does not have, and has not had during the appeal period, a left ankle or left hip disorder. As mentioned previously, both examiners found that the Veteran does not have a current left ankle condition.  Additionally, there are no other medical records of evidence, private or VA, showing any type of complaints, treatment, or diagnosis for the Veteran's left ankle except for a strained ankle while in service.  However, the Veteran does not have a current ankle disorder to support service connection for this injury.

Likewise, although the June 2009 examination is silent as to any hip condition the Veteran may have, the examiner noted that the Veteran had a 5/5 on flexion and extension.  Moreover, the examiner in the Veteran's June 2014 examination did not find a left hip condition after examining the Veteran.  Like the Veteran's left ankle, there are no other medical records of evidence, private or VA, showing any type of complaints, treatment, or diagnosis for the Veteran's left hip.  

The Board has considered the Veteran's lay statements regarding symptoms of his  conditions for which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran reported swelling and pain in his left ankle and left hip due to compensating for his right knee.  See Correspondence dated February 2009.  Additionally, during the Veteran's hearing, he reported in part, that his ankle and hip pain normally occur when he has a long day at work, doing a lot of walking.

While the Veteran has complained of pain in his left hip and ankle, pain alone is not a disability without an underlying condition. This is consistent with the fact the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the recent holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.  Furthermore, the medical evidence does not reflect that the Veteran has an acute or chronic condition for which service connection is warranted.  

In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for a left ankle and a left hip disorder is not warranted.

As a current disability is critical to establishing secondary service connection, the Board need not discuss whether there is a medical nexus between the service-connected right knee and the Veteran's left hip and left ankle since there is no diagnosed current disability for either of those conditions.  

Accordingly, the Board finds that service connection on a direct or secondary basis is not warranted for the Veteran's left ankle or left hip conditions.  As the preponderance of evidence weighs against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip condition, secondary to a right knee disability is denied.

Entitlement to service connection for a left ankle condition, secondary to a right knee disability is denied.


REMAND

The Board has determined that further development is necessary to adjudicate the Veteran's back claim.  As mentioned previously, the Veteran contends his back condition is a result of his service-connected right knee disability.  

The Veteran received two VA examinations concerning his back.  In his June 2009 VA examination, the examiner noted that the Veteran had a mild to moderate limp in his right leg, a decrease in range of motion, and degenerative disc disease of the L5-S1 spinal area.  Regarding the etiology of the Veteran's back condition, the examiner in the Veteran's June 2009 examination could not opine as to whether the Veteran's back condition was a result of his military service without resort to speculation, nor did the examiner opine as to whether the Veteran's back condition was caused or aggravated by his right knee condition.  

Alternatively, the examiner in the Veteran's June 2014 examination noted that the Veteran had full range of motion of his spine with no pain, and concluded that the Veteran did not have a current back condition.  The examiner further found that because the Veteran was not service-connected for his right knee at that time, the Veteran could not be service-connected on a secondary basis for his back.

The Board notes that the medical opinions are inconsistent with each other and both are lacking medical rationales as to whether the Veteran's back condition was caused or aggravated by his right knee condition.  Therefore, the Board finds that the opinions are inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a new examination and medical opinion is needed for clarification and to determine the etiology of the Veteran's back condition.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate examiner for his low back claim. The entire claims file must be made available to the examiner and must be reviewed by the examiner in conjunction with the examination.
  
 The examiner should answer the following:  

whether it is at least as likely as not (50 percent probability or greater) that any identified back disability was caused or aggravated by the Veteran's right knee disability or is otherwise etiologically related to the Veteran's active service  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated, the examiner should clearly and specifically so specify, along with an explanation as to why that is so. 

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


